DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2018 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koichiro et al. (JP 2016039372, from the IDS dated 10 December 2018, English Translation provided, hereinafter referred to as “Koichiro”) in view of Kim et al. (Journal of Applied Physics 119, 175105 (2016), from the IDS dated 10 December 2018, hereinafter referred to as “Kim”).
As to Claim 1: Koichiro teaches a thermoelectric conversion material with the composition Cu26-xMxA2E6S32 wherein M can be Mn, Fe, Co, Ni, or Zn; A can be V, Nb, or Ta, and E can be Si, Ge, or Sn; and X can range from 0-4 (Abstract). Koichiro specifically teaches a composition with the structure Cu26Nb2Sn6S32 [0049].
Koichiro does not teach that the composition has a value of the y component of more than 0 and 1 or less.
However, Kim teaches a composition with the structure Cu26V2Sn6-zS32 (wherein z is between 0 and 1) (Experimental Procedure). Kim and Koichiro are analogous art in that they are from the same field of endeavor, namely thermoelectric materials. At the time of filing it would have been obvious to a person having ordinary skill 
As to Claim 2: Koichiro and Kim render obvious the material of Claim 1 (supra). Koichiro further teaches that the value of x is 0 [0049].
As to Claim 3: Koichiro and Kim render obvious the material of Claim 1 (supra). Kim further teaches that the value of y can be 0.25 (Table 1).
As to Claim 4: Koichiro and Kim render obvious the material of Claim 1 (supra). Koichiro further teaches that the metal material E is Sn [0049].
As to Claim 5: Koichiro and Kim render obvious the material of Claim 1 (supra).
The Koichiro and Kim do not expressly teach the composition has a ZT of more than 0.73 under a temperature environment of 365-400°C. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the references. However, the Koichiro and Kim teach a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, a composition with the structure of the instant claims and rendered obvious through the teachings of Koichiro and Kim would have a ZT of 0.78 under a temperature of 389°C.  Therefore, the claimed effects and physical properties, i.e. the composition has a ZT of more than 0.73 under a temperature environment of 365-400°C, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 6: Koichiro and Kim render obvious the material of Claim 1 (supra). Koichiro further teaches that the material can then be sintered which would form a layer [0050].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767